Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second fiducial markers (claims 9 and 13) and the extension member angularly adjustable relative to the guide member (claims 8 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no express disclosure of the fiducial markers of first and second materials as recited in claims 9 and 13, and there is no express disclosure of the manner in which the angle between the guide member and the extension member may be adjusted.
With regard to the fiducial markers of claims 9 and 13, applicant’s specification discloses the use of various different types of fiducial markers in paragraphs [0074-0075] of the specification, but fails to expressly disclose the use of a fiducial marker of a first material attached to the guide member, and a second fiducial marker of a second material attached to the extension member.
With regard to claims 8 and 17, Figure 3b shows an extension member (309) attached to a guide (304), but there is nothing shown that would indicate the angle between the two elements may be adjusted.  Rather, it appears as though the extension member (309) merely resides in a slot (slot shown in Figure 3e), but it is not clear how the angle between the two elements may be adjusted.  While the specification suggests the angle between the guide and the extension may be adjusted, there is no express disclosure of the manner in which the angle between the two elements may be adjusted.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9, 10 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buysse et al (2006/0079887) in view of the teachings of Kelly et al (7,278,993) and Megerman et al (7,238,184).
	Buysse et al disclose a device and method for delivering energy to a target area comprising locating a plurality of integrated apparatuses (101,102,103 – Figure 1) proximate a target area (OR) at predetermined locations.  A transfer fluid (e.g. coolant) is provided to each apparatus for circulation therein to exchange heat with an energy delivery component (e.g. conductive tip) of each apparatus and at least a portion of the target area.  Each apparatus is a closed tip having means to circulate the fluid (para. [0044], for example).  Energy (e.g. RF energy) is provided to each delivery device component located in each apparatus, and there is a controller (117) which controls the delivery of energy to each apparatus and the delivery of fluid to each apparatus to apply a desired thermal profile to the target area.  See, for example, paragraphs [0043, 0047 and 0051].  The location of each probe may also be individually controlled (Figure 1).  Buysse et al provide a serial delivery for the fluid such that fluid goes from one probe to the next in series, as opposed to an independent control of the transfer fluid provided to each probe.
	Kelly et al provide an analogous device having a guide and a plurality of integrated apparatuses (Figures 2-5, for example), each apparatus connected to a fluid for cooling the apparatus and to an RF energy source to individually control the delivery of energy to each electrode.  In particular, Kelly et al teach that each apparatus may have an open or a closed fluid delivery probe (Figure 15 has an open probe, and Figure 16 has a closed, circulating probe with an input and outlet for the fluid).  Figure 17 shows that each probe is individually connected to a fluid source via a manifold.  While Kelly et al teach the generator and the coolant pump assembly may be connected to a controller to automate the cooled ablation procedure (col. 13, lines 15-17 for example), there is no express disclosure of using feedback to individually control the cooling to each apparatus.  Megerman et al disclose another system using multiple probes to treat a volume of tissue, and specifically teach that both the energy delivery and the cooling of each probe may be individually controlled based on sensed parameters (col. 3, lines 5-15).  While Megerman et al disclose thermoelectric cooling devices, as opposed to a circulating fluid, it remains a teaching that it is known to individually cool each probe of a cluster of probes based on sensed temperature values to control the heating of a target area of tissue.  Such a teaching would obviously be applicable to any array of probes provided with a cooling means, particularly the Buysse et al or Kelly et al arrays that have a cooling fluid deliverable to cool a plurality of probes.
	To have provided the Buysse et al device with a separate cooling line to each apparatus/probe to allow for individual cooling of each apparatus/probe to control the temperature profile of the treatment area would have been an obvious consideration to one of ordinary skill in the art in view of the teaching of Kelly et al, who disclose a separate fluid connection for each probe of an energy delivery array, and further in view of the teaching of Megerman et al who teach that it is known to control the temperature of individual probes in an array to control the temperature profile of a tissue treatment area.
	Regarding claim 2, the RF energy delivered from the tips inherently scatters and diffuses through tissue to the return electrode(s).  Regarding claim 3, fluid in the Buysse et al device is provided to the electrode prior to and during energy delivery (para. [0058]).  Regarding claim 4, Buysse et al disclose locating a plurality of integrated apparatuses (101,102,103) through a guide (114) having a plurality of channels defining a trajectory (Figure 1) whereby the apparatuses are retained in their channels.  Megerman et al provide the teaching of using a fiducial marker (118) on the probe that may be detected by a visualization device to determine the orientation of the probe in tissue.  Regarding claim 5, one would inherently orient the guide of Buysse et al relative to the target to provide the proper trajectory of the probes into the treatment area.  Regarding claim 6, the guide of Buysse et al allows for the independent placement of the probes (Figure 1, for example).  Regarding claim 7, temperature is monitored to create a desired alteration of the temperature of the tissue (Buysse et al, para. [0041]). 
	Regarding claim 10, Buysse et al disclose a method including positioning a guide (114) having a plurality of channels (114a) and positioning a plurality of treatment devices (104,105,106) in at least a subplurality of the channels of the guide (Figure 1).  The Buysse et al treatment devices are closed and circulate a cooling fluid as addressed previously.  Buysse et al further disclosed determining at least one energy delivery characteristic (e.g. impedance) for each of the devices and delivering energy to the target based on the energy delivery characteristics.  See, for example, paragraphs [0059-0061].  Buysse et al fails to disclose the use of a fiducial marker, or the independent control of the fluid circulated through each treatment device.  As addressed above, Kelly et al teach that it is known to provide a separate fluid connection to each probe in an array of treatment devices similar to the Buysse et al array, and Megerman et al provide the teaching that it is known to control the cooling of each probe in an array individually based on sensed tissue characteristics to control the temperature profile in a target volume of tissue.  Megerman et al further provide the general teaching that it is known to provide a fiducial marker on the probe to identify and orient the device when inserted in tissue.
	Regarding claim 14, the energy is inherently scattered or diffused through tissue to the return electrode(s).  Regarding claims 15 and 16, Buysse et al and Kelly et al both disclose providing a fluid to an input of each treatment device for circulation out of each device, and Buysse et al specifically disclose the delivery of a fluid prior to and during the delivery of energy to the device (para. [0058]).

Claims 8, 9, 12, 13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buysse et al (2006/0079887) in view of the teachings of Kelly et al (‘993) and Megerman et al (‘184) and further in view of the teaching of Morris et al (2002/0120261).
The combination of the Kelly et al and Megerman et al teachings with the Buysse et al device has been addressed previously.  Buysse et al fails to disclose an extension member coupled to the guide with the angle between the guide and the extension member being adjustable.
Morris et al disclose a device similar to Buysse et al that includes a guide (12) and a plurality of integrated apparatuses (needle electrodes 18)  positioned in the guide and capable of delivering energy and fluid to the needle electrodes.  In particular, Morris et al further disclose an embodiment whereby an extension member (24e) is coupled to the guide (12) and the angular orientation between the two elements is adjustable (Figures 31, 33 and 34, for example).
To have provided the Buysse et al device, as modified by the teachings of Kelly et al and Megerman et al, with an adjustable extension member to allow for the application of the guide member at various tissue locations would have been an obvious design modification for one of ordinary skill in the art since Morris et al fairly teach the use of such an adjustable extension member in an analogous treatment device.
Regarding claim 9, Megerman et al disclose the use of fiducial markers to locate the device in tissue.  The use of multiple such markers to identify the location of the probes in tissue is deemed to be an obvious consideration for one of ordinary skill in the art.  Regarding claim 12, Morris et al provide the teaching of adjusting an angle of an extension member as addressed with respect to claim 8 above. Megerman et al disclose the use of fiducial markers as addressed above, and the use of multiple such markers is deemed an obvious consideration for one of ordinary skill in the art seeking to identify the location of the various probes and guide member.
Regarding claim 17, the combination of the Kelly et al and Megerman et al teachings with the Buysse et al method to allow for the independent control of the cooling of each of the treatment devices has been addressed above.  These references fail to expressly disclose the step of adjusting the angle of an extension member relative to the guide.  As addressed above, Morris et al provide an analogous treatment device having multiple treatment devices for treating tissue.   In particular, Morris et al further disclose an embodiment whereby an extension member (24e) is coupled to the guide (12) and the angular orientation between the two elements is adjustable (Figures 31, 33 and 34, for example).
To have provided the Buysse et al device, as modified by the teachings of Kelly et al and Megerman et al, with an adjustable extension member to allow for the application of the guide member at various tissue locations would have been an obvious design modification for one of ordinary skill in the art since Morris et al fairly teach the use of such an adjustable extension member in an analogous treatment device.
Regarding claims 18 and 19, Buysse et al disclose determining energy characteristics to control the delivery of energy as addressed above.  Regarding claim 20, Buysse et al disclose delivering fluid to the probe prior to the delivery of energy (para. [0058]), which would alter the temperature of a portion of the target area prior to energy delivery.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112, first paragraph rejection and the Objection to the Drawings are not persuasive.  
With regarding to the fiducial markers, applicants asserts the first material and the second material are not necessarily different materials on page 8 of the response, and that the language identifying a first material and a second material of the fiducial markers is for “at least appropriate antecedent basis purposes”.  The examiner maintains that distinguishing between a first material and a second material inherently opens the breadth of the claim to two different materials for two different fiducial markers in two different locations.  There is no express disclosure for such a device.  As asserted in the previous Office action, there is a teaching of different materials that may be used as a fiducial marker, but there is no express disclosure of one particular material in one location and a second material (that may be different from the first) in a second location.  As such the rejection and the objection are maintained.
Regarding the adjustable guide member as recited in claim 17, applicant makes reference to figures 3B and 3E.  The examiner agrees that Figure 3B shows the guide (309) attached at approximately a 90 degree angle.  However, the examiner sees no indication of the guide (309) in Figure 3E.  The examiner maintains that Figure 3E merely shows that the guide may be removed.  There is nothing that shows how the angle for the guide (309) may be adjusted.  In fact, it appears from the Figures that it may only reside in the ‘notch’ at an angle of about 90 degrees.  Further, there is nothing in the disclosure that supports or describes a particular manner in which  the angle of the guide may be adjusted as recited in the claims.  As such, the rejection and the objection are maintained.
Regarding the prior art rejections, the examiner has made new grounds of rejection rendering applicant’s arguments moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 12, 2022